DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Walford [US 2018/0336329 A1] in view of Julian et al [US 2017/0354019 A1] does not teach or discloses “adjust said one or more display elements in response to readings from said one or more sensors in connection to one or more of blind spot monitoring, lane departure, adaptive cruise control, back up warning, rear cross path detection, pedestrian detection, or parking assist, wherein the adjustment is made in response to a distance of an object to the vehicle and the adjustment includes changing a color of said one or more display elements from green to yellow to red as the distance of the object to the vehicle closes.” (see page 11 to 17).
Examiner disagrees:
Newly Reference Dubey [US 2019/0270406 A1] discloses adjust said one or more display elements in response to readings from said one or more sensors (Fig. 1-2, 28 and 30) in connection to one or more of blind spot monitoring, lane departure, adaptive cruise control, back up warning, rear cross path detection, pedestrian detection (Abstract), or parking assist, wherein the adjustment is made in response to a distance of an object to the vehicle and the adjustment includes changing a color of said one or more display elements from green to yellow to red as the distance of the object to the vehicle closes (Paragraph [0004-6 & 0029]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Walford with adjust said one or more display elements in response to readings from said one or more sensors in connection to one or more of blind spot monitoring, lane departure, adaptive cruise control, back up warning, rear cross path detection, pedestrian detection, or parking assist, wherein the adjustment is made in response to a distance of an object to the vehicle and the adjustment includes changing a color of said one or more display elements from green to yellow to red as the distance of the object to the vehicle closes for purpose of alert/warn a pedestrian approaching the vehicle as disclosed by Dubey (Abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walford [US 2018/0336329 A1] in view of Julian et al [US 2017/0354019 A1] and further in view of Dubey [US 2019/0270406 A1]
In regards to claim 1. Walford discloses a system for dynamic lighting of vehicle trim (Fig. 1-2, 90), and vehicle controls in a vehicle (Fig. 1 and Fig. 4-5, 300 and 10) comprises: 
a set of one or more display elements (Fig. 1, 90 & Paragraph [0019]), said display elements comprising lighted vehicle trim (Fig. 1, 90) and lighted vehicle controls (Fig. 4, 300); 
one or more sensors (Fig. 4, 350, 420 and 480); and 
one or more controllers (Fig. 4, 300) in electrical communication with said one or more sensors (Fig. 4, 350, 420 and 480) and said one or more display elements (Fig. 1, 90), where the one or more controllers (Fig. 4, 300) adjust (Paragraph [0031]) said one or more display elements (Fig. 1, 90 and Fig. 4, 460) in response to readings from said one or more sensors (Fig. 4, 350, 420 and 480).
Walford does not specify accent components and lighted accent components,
Julian discloses accent components and lighted accent components (Fig. 2, 28 & Paragraph [0050 & 0003]),
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Walford with accent components and lighted accent components for purpose of an expression of personality and individuality and as such, can be decorated. Adding lighting to vehicles may help people to bring attention to that vehicle, as with product advertising on the vehicle, or simply to express team or holiday spirit as disclosed by Julian (Paragraph [0003]).
Walford in view of Julian does not specify adjust said one or more display elements in response to readings from said one or more sensors in connection to one or more of blind spot monitoring, lane departure, adaptive cruise control, back up warning, rear cross path detection, pedestrian detection, or parking assist, wherein the adjustment is made in response to a distance of an object to the vehicle and the adjustment includes changing a color of said one or more display elements from green to yellow to red as the distance of the object to the vehicle closes
Dubey discloses adjust said one or more display elements in response to readings from said one or more sensors (Fig. 1-2, 28 and 30) in connection to one or more of blind spot monitoring, lane departure, adaptive cruise control, back up warning, rear cross path detection, pedestrian detection (Abstract), or parking assist, wherein the adjustment is made in response to a distance of an object to the vehicle and the adjustment includes changing a color of said one or more display elements from green to yellow to red as the distance of the object to the vehicle closes (Paragraph [0004-6 & 0029]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Walford with adjust said one or more display elements in response to readings from said one or more sensors in connection to one or more of blind spot monitoring, lane departure, adaptive cruise control, back up warning, rear cross path detection, pedestrian detection, or parking assist, wherein the adjustment is made in response to a distance of an object to the vehicle and the adjustment includes changing a color of said one or more display elements from green to yellow to red as the distance of the object to the vehicle closes for purpose of alert/warn a pedestrian approaching the vehicle as disclosed by Dubey (Abstract).
In regards to claim 4. Walford in view of Julian and further in view of Dubey discloses the system of claim 1 wherein the adjustment of said one or more display elements comprises a change in the intensity of illumination (Julian: Paragraph [0012]).
In regards to claim 6. Walford in view of Julian and further in view of Dubey discloses the system of claim 1 wherein the adjustment of said one or more display elements comprises a change in both color (Julian: Paragraph [0005]) and in the intensity of illumination (Julian: Paragraph [0012]).
In regards to claim 7. Walford in view of Julian and further in view of Dubey discloses the system of claim 1 wherein said one or more display elements comprise one or more light emitting diodes (LED) (Walford: Paragraph [0026]).
In regards to claim 8. Walford in view of Julian and further in view of Dubey discloses the system of claim 1 wherein said one or more sensors comprise at least one of surround-view cameras, radar (Walford: Paragraph [0027]), light detection and ranging (LiDAR), or ultrasound.
In regards to claim 9. Walford in view of Julian and further in view of Dubey discloses the system of claim 1 wherein said one or more sensors comprise wired sensors (Walford: Fig. 4, 350, 420 and 480), wireless sensors, or a combination thereof.
In regards to claim 13. Walford in view of Julian and further in view of Dubey discloses the system of claim 1 wherein said set of one or more display elements (Walford Fig. 1, 90 & Paragraph [0019]) are positioned in the interior of the vehicle (Walford Fig. 1, 90).
In regards to claim 15. Walford in view of Julian and further in view of Dubey discloses a method for providing visual feedback (Fig. 1-2, 90) to a driver in response to information provided by vehicle safety features and vehicle controls (Fig. 1 and Fig. 4-5, 300 and 10) comprising: 
providing a set of one or more display elements (Fig. 1, 90 & Paragraph [0019]), said display elements comprising lighted vehicle trim (Fig. 1, 90), and lighted vehicle controls (Fig. 4, 300); 
providing one or more sensors (Fig. 4, 350, 420 and 480); and 
providing one or more controllers (Fig. 4, 300) in electrical communication with said one or more sensors (Fig. 4, 350, 420 and 480) and said one or more display elements (Fig. 1, 90 & Paragraph [0019]), where the one or more controllers (Fig. 4, 300) adjust (Paragraph [0031]) said one or more display elements (Fig. 1, 90 & Paragraph [0019]) in response to readings from said one or more sensors (Fig. 4, 350, 420 and 480).
Walford does not specify lighted accent components,
Julian discloses lighted accent components (Fig. 2, 28 & Paragraph [0050 & 0003]),
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Walford with lighted accent components for purpose of an expression of personality and individuality and as such, can be decorated. Adding lighting to vehicles may help people to bring attention to that vehicle, as with product advertising on the vehicle, or simply to express team or holiday spirit as disclosed by Julian (Paragraph [0003]).
Walford in view of Julian does not specify said one or more sensors in connection to one or more of blind spot monitoring, lane departure, adaptive cruise control, back up warning, rear cross path detection, pedestrian detection, or parking assist, wherein the adjustment is made in response to a distance of an object to the vehicle and the adjustment includes changing a color of said one or more display elements from green to yellow to red as the distance of the object to the vehicle closes.
Dubey discloses said one or more sensors (Fig. 1-2, 28 and 30) in connection to one or more of blind spot monitoring, lane departure, adaptive cruise control, back up warning, rear cross path detection, pedestrian detection (Abstract), or parking assist, wherein the adjustment is made in response to a distance of an object to the vehicle and the adjustment includes changing a color of said one or more display elements from green to yellow to red as the distance of the object to the vehicle closes (Paragraph [0004-6 & 0029-35]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Walford with adjust said one or more display elements in response to readings from said one or more sensors in connection to one or more of blind spot monitoring, lane departure, adaptive cruise control, back up warning, rear cross path detection, pedestrian detection, or parking assist, wherein the adjustment is made in response to a distance of an object to the vehicle and the adjustment includes changing a color of said one or more display elements from green to yellow to red as the distance of the object to the vehicle closes for purpose of alert/warn a pedestrian approaching the vehicle as disclosed by Dubey (Abstract).
In regards to claim 18. Walford in view of Julian and further in view of Dubey discloses the method of claim I wherein the adjustment of said one or more display elements comprises a change in the intensity of illumination (Julian: Paragraph [0012]).
In regards to claim 20. Walford in view of Julian and further in view of Dubey discloses the method of claim 18 wherein the adjustment of said one or more display elements comprises a change in both color (Julian: Paragraph [0005]) and in the intensity of illumination (Julian: Paragraph [0012]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Walford [US 2018/0336329 A1] in view of Julian et al [US 2017/0354019 A1] and further in view of Dubey [US 2019/0270406 A1] and further in view of Buffone et al [US 2017/0234503 A1]
In regards to claim 5. Walford in view of Julian and further in view of Dubey discloses the system of claim 4 
Walford in view of Julian and further in view of Dubey does not specify wherein the change in illumination varies between more than 0 and 54 candelas.
Buffone discloses wherein the change in illumination varies between more than 0 and 54 candelas (Paragraph [0057-58])
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Walford in view of Julian and further in view of Dubey with wherein the change in illumination varies between more than 0 and 54 candelas for purpose of rapidly enable and disable the switch mode power supply based on the inputs to allow the lamp to be used in applications with Pulse Width Modulation as disclosed by Buffone (Paragraph [0055]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walford [US 2018/0336329 A1] in view of Julian et al [US 2017/0354019 A1] and further in view of Dubey [US 2019/0270406 A1] and further in view of Christiansen [US 2019/0025823 A1].
In regards to claim 10. Walford in view of Julian and further in view of Dubey discloses the system of claim 1 
Walford in view of Julian and further in view of Dubey does not specify wherein said one or more controllers are in electrical communication with said one or more sensors and said one or more display elements via at least one of a controller area network (CAN) or a local interconnect network (LIN).
Christiansen discloses wherein said one or more controllers are in electrical communication with said one or more sensors (Fig. 1, 46, 48, 50 and 52) and said one or more display elements (Fig. 1, 42) via at least one of a controller area network (CAN) or a local interconnect network (LIN) (Paragraph [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Walford in view of Julian and further in view of Dubey with wherein said one or more controllers are in electrical communication with said one or more sensors and said one or more display elements via at least one of a controller area network (CAN) or a local interconnect network (LIN) for purpose of programmed to, upon determining that a vehicle entered an autonomous-steering mode, deactivate a plurality of lights on a steering-wheel rim; as disclosed by Christiansen (Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Walford [US 2018/0336329 A1] in view of Julian et al [US 2017/0354019 A1] and further in view of Dubey [US 2019/0270406 A1] and further in view of Park [US 2018/0031200 A1]
In regards to claim 11. Walford in view of Julian and further in view of Dubey discloses the system of claim 1, 
Walford in view of Julian and further in view of Dubey does not specify wherein said system comprises an advanced driver assistance system (ADAS).
Park discloses wherein said system comprises an advanced driver assistance system (ADAS) (Paragraph [0102]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Walford in view of Julian and further in view of Dubey with wherein said system comprises an advanced driver assistance system (ADAS) for purpose of adaptively controlled to shine different light distribution patterns of light in different locations adaptively as disclosed by Park (Paragraph [0102] and Claim 11).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Walford [US 2018/0336329 A1] in view of Julian et al [US 2017/0354019 A1] and further in view of Dubey [US 2019/0270406 A1] and further in view of Mimura et al [US 2019/0283777 A1]
In regards to claim 14. Walford in view of Julian and further in view of Dubey discloses the system of claim 13 
Walford in view of Julian and further in view of Dubey does not specify wherein said set of one or more display elements comprise at least one of an airbag cover lighted indicator, a set of left and right steering wheel indicators, a dashboard indicator, a driver door indicator, a passenger door indicator, and a set of A-pillar trim piece indicators.
Mimura discloses wherein said set of one or more display elements comprise at least one of an airbag cover lighted indicator, a set of left and right steering wheel indicators (Fig. 9-10, 355a-b & Paragraph [0068]), a dashboard indicator, a driver door indicator, a passenger door indicator, and a set of A-pillar trim piece indicators.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Walford in view of Julian and further in view of Dubey with wherein said set of one or more display elements comprise at least one of an airbag cover lighted indicator, a set of left and right steering wheel indicators, a dashboard indicator, a driver door indicator, a passenger door indicator, and a set of A-pillar trim piece indicators for purpose of control the lighting state of the indicator according to a state of driving assistance as disclosed by Mimura (Paragraph [0008]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Walford [US 2018/0336329 A1] in view of Julian et al [US 2017/0354019 A1] and further in view of Dubey [US 2019/0270406 A1] and further in view of Buffone et al [US 2017/0234503 A1]
In regards to claim 19. Walford in view of Julian and further in view of Dubey discloses the method of claim 18 
Walford in view of Julian and further in view of Dubey does not specify wherein the change in illumination varies between 0 and 2 Candelas.
Buffone discloses wherein the change in illumination varies between 0 and 2 Candelas (Paragraph [0057-58]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Walford in view of Julian and further in view of Dubey with wherein the change in illumination varies between 0 and 2 Candelas for purpose of rapidly enable and disable the switch mode power supply based on the inputs to allow the lamp to be used in applications with Pulse Width Modulation as disclosed by Buffone (Paragraph [0055]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844